DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 1/17/2019, are pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 1/17/2019 and 8/4/2020, are attached to the instant Office action.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US Publication 2019/0095817 A1) in view of Gold et al. (US Publication 2019/0121673 A1)
	As per claim 1, Ma teaches A system (see Abstract)
comprising: memory containing: (i) a master data set representable in columns and rows, wherein the columns define fields of the master data set and the rows define entries in the master data set, and (ii) a query expression; (paragraphs 0062, 0160, 0161, 0162, machine data related to events are stored in database tables that contain column and rows, event data stored in tables interpreted as master data sets, paragraphs 0277, 0280, 0281, data stored in columnar format and accessed through a row-based API, paragraph 0117, 0156, an indexer stores search data associated with query events)
a software application configured to apply a machine learning (ML) pipeline to an input data set, wherein the ML pipeline includes a build determination phase and an ML model building phase, wherein the build determination phase decides whether to invoke the ML model building phase based on characteristics of the input data set, and wherein the ML model building phase generates an ML model from the input data set; (paragraphs 0227, 0229, 0245, a machine learning model is trained and utilized through a machine learning assistant, and paragraph 0258, 0269, a machine learning pipeline is utilized for query execution through an execution plan)
and a computing device configured to: obtain, from the memory, the master data set and the query expression; (paragraph 0065, 0098, event data is retrieved matching query criteria, paragraph 0114, 0117, the data retrieval process optimized based on indexes associated with queries)
apply the query expression to the master data set to generate a test data set from the master data set, wherein applying the query expression comprises, based on content of the query expression, generating the test data set to have one or more columns or one or more rows fewer than the master data set; (paragraphs 0230, 0249, 0251, query execution plans are generated based on query criteria associated with event data stored in tables to optimize query execution, generated execution plans interpreted as test data sets, and paragraphs 0268, 0269, the search query processed against split data chunks in a tabular format and compute units)
store, in the memory, the test data set; (paragraphs 0256, 0299, generated execution plans are stored in memory as graphs)
apply, by way of the software application, the ML pipeline to the test data set, wherein applying the ML pipeline results in either generation of a test ML model from the test data set or indication of an error in the test data set; (paragraphs 0065, 0242, 0257, 0258, 0277, machine learning is utilized to perform optimization and query plan generation, including generating an error log, interpreted as an indication of an error)
Ma does not explicitly indicate after applying the ML pipeline to the test data set, delete the test data set from the memory. 
Gold teaches after applying the ML pipeline to the test data set, delete the test data set from the memory. (paragraphs 0075, 0110, garbage collection performed for data blocks, paragraphs 0136, 0195, analytics based on artificial intelligence and machine learning is utilized for training data and performing cleaning of data and testing of a smaller dataset, paragraphs 0260, 0267, 0268, machine learning pipelines can be utilized for data cleansing, that includes removing duplicate data and deleting unusable data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Ma’s system of performing distributed data processing for machine learning pipelines and search query optimization with Gold’s ability to perform data cleansing and garbage collection on data processed by machine learning pipelines. This gives the user the ability to free up system resources for better query processing performance. The motivation for doing so would be to improve reliability of operations performed in storage systems (paragraph 0058)
As per claim 2, Ma teaches the memory, the software application, and the computing device are disposed within a computational instance of a remote network management platform, and wherein the master data set was derived from activity that took place on a managed network associated with the computational instance. (paragraph 0074, host device instances, paragraph 0235, 0242, activity log)
As per claim 3, Ma teaches the computational instance is a centralized computational instance shared by a plurality of managed networks, and wherein the managed network accesses the central computational instance by way of a particular computational instance that is dedicated to the managed network. (paragraph 0185, cloud-based system)
As per claim 4, Ma teaches obtaining the master data set comprises: determining that the query expression specifies combining two or more input files; and performing a merge or a join operation on the two or more input files to generate the master data set. (paragraph 0257, 0270, optimization includes merging operations)
As per claim 5, Ma teaches the query expression specifies one or more of the columns, and wherein applying the query expression to the master data set comprises: generating the test data set to have only the columns that were specified. (paragraph 0147, 0149, displaying specified column values) 
As per claim 6, Ma teaches the query expression specifies replacing instances of a string in a particular one of the columns with a replacement string, and wherein applying the query expression to the master data set comprises: finding each of the instances of the string in the particular one of the columns; and representing, in the test data set, each of the instances of the string with the replacement string. (paragraph 0124, character strings for extraction, paragraph 0130, search string, paragraph 0253, convert strings)
As per claim 7, Ma teaches the query expression specifies replacing rows of text in a particular one of the columns with one of a plurality of replacement strings, and wherein applying the query expression to the master data set comprises: representing, in the test data set, rows of text in a particular one of the columns with a string randomly selected from the plurality of replacement strings. (paragraph 0257, convert string values)
As per claim 8, Ma teaches the query expression specifies translating rows of text in a particular one of the columns from a first language to a second language, and wherein applying the query expression to the master data set comprises: transmitting, to an external application programming interface, the rows of text; receiving, from the external application programming interface, the rows of text as translated into the second language; and representing, in the test data set, the rows of text with the translations thereof. (paragraph 0147, 0148, split rows, paragraph 0257, convert string values)
As per claim 9, Ma teaches the master data set is stored in an input file, wherein the query expression specifies the input file as a source and an output file as a destination, and wherein applying the query expression to the master data set comprises: reading, from the input file, the master data set; and writing, to the output file, the test data set. (paragraph 0065, 0111, specify locations as fields in query, paragraphs 0257, 0258, 0277, query plan generation)
As per claim 10, Ma teaches the query expression contains a filter to be applied to a particular one of the columns, wherein the filter is based on a type of content in the particular one of the columns, and wherein applying the query expression to the master data set comprises: representing, in the test data set, only rows with entries for the particular one of the columns that match the filter. (paragraph 0125, 0142, extraction based on filtering criteria)
As per claim 11, Ma teaches the filter specifies a range of values or a text string. (paragraph 0113, 0114, search based on range)
As per claim 12, Ma teaches the filter specifies a density for the particular one of the columns, and wherein representing, in the test data set, only rows with entries for the particular one of the columns that match the filter comprises: representing, in the test data set, rows with null and non-null values with in accordance with the density. (paragraph 0253, optimizing compute units based on null values)
As per claim 13, Ma teaches the filter specifies a distribution for the particular one of the columns, and wherein representing, in the test data set, only rows with entries for the particular one of the columns that match the filter comprises: representing, in the test data set, rows that exhibit values in accordance with the distribution. (paragraph 0260, data distribution tool, paragraph 0125, 0142, extraction based on filtering criteria)
As per claim 14, Ma teaches the filter specifies a user-defined operation for the particular one of the columns, and wherein representing, in the test data set, only rows with entries for the particular one of the columns that match the filter comprises: representing, in the test data set, rows that exhibit values in accordance with the user-defined operation. (paragraph 0260, data distribution tool, paragraph 0125, 0142, extraction based on filtering criteria)
As per claim 15, Ma teaches the query expression specifies a limit to rows in the test data set, and wherein generating the test data set to have one or more columns or one or more rows fewer than the master data set comprises: generating the test data set to have no more than a number of rows defined by the limit. (paragraph 0248, threshold size, and paragraph 0266, maximum data chunks)

As per claim 16, Ma teaches A computer-implemented method comprising: (see Abstract)
obtaining, by a computing device and from a memory, a master data set and a query expression, wherein the master data set is representable in columns and rows, and wherein the columns define fields of the master data set and the rows define entries in the master data set; (paragraphs 0062, 0160, 0161, 0162, machine data related to events are stored in database tables that contain column and rows, event data stored in tables interpreted as master data sets, paragraphs 0277, 0280, 0281, data stored in columnar format and accessed through a row-based API, paragraph 0117, 0156, an indexer stores search data associated with query events)
applying, by the computing device, the query expression to the master data set to generate a test data set from the master data set, wherein applying the query expression comprises, based on content of the query expression, generating the test data set to have one or more columns or one or more rows fewer than the master data set; (paragraphs 0230, 0249, 0251, query execution plans are generated based on query criteria associated with event data stored in tables to optimize query execution, generated execution plans interpreted as test data sets, and paragraphs 0268, 0269, the search query processed against split data chunks in a tabular format and compute units)
storing, by the computing device and in the memory, the test data set; (paragraphs 0256, 0299, generated execution plans are stored in memory as graphs)
applying, by the computing device, a machine learning (ML) pipeline to the test data set, wherein the ML pipeline includes a build determination phase and an ML model building phase, wherein the build determination phase decides whether to invoke the ML model building phase based on characteristics of an input data set, wherein the ML model building phase generates an ML model from the input data set, (paragraphs 0227, 0229, 0245, a machine learning model is trained and utilized through a machine learning assistant, and paragraph 0258, 0269, a machine learning pipeline is utilized for query execution through an execution plan)
and wherein applying the ML pipeline results in either generation of a test ML model from the test data set or indication of an error in the test data set; (paragraphs 0065, 0242, 0257, 0258, 0277, machine learning is utilized to perform optimization and query plan generation, including generating an error log, interpreted as an indication of an error)
Ma does not explicitly indicate after applying the ML pipeline to the test data set, deleting, by the computing device, the test data set from the memory.
Gold teaches after applying the ML pipeline to the test data set, deleting, by the computing device, the test data set from the memory. (paragraphs 0075, 0110, garbage collection performed for data blocks, paragraphs 0136, 0195, analytics based on artificial intelligence and machine learning is utilized for training data and performing cleaning of data and testing of a smaller dataset, paragraphs 0260, 0267, 0268, machine learning pipelines can be utilized for data cleansing, that includes removing duplicate data and deleting unusable data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Ma’s system of performing distributed data processing for machine learning pipelines and search query optimization with Gold’s ability to perform data cleansing and garbage collection on data processed by machine learning pipelines. This gives the user the ability to free up system resources for better query processing performance. The motivation for doing so would be to improve reliability of operations performed in storage systems (paragraph 0058)
As per claim 17, Ma teaches the query expression specifies replacing rows of text in a particular one of the columns with one of a plurality of replacement strings, and wherein applying the query expression to the master data set comprises: representing, in the test data set, rows of text in a particular one of the columns with a string randomly selected from the plurality of replacement strings. (paragraph 0124, character strings for extraction, paragraph 0130, search string, paragraph 0253, 0257, convert string values)
As per claim 18, Ma teaches the query expression contains a filter to be applied to a particular one of the columns, wherein the filter is based on a type of content in the particular one of the columns, and wherein applying the query expression to the master data set comprises: representing, in the test data set, only rows with entries for the particular one of the columns that match the filter. (paragraph 0125, 0142, extraction based on filtering criteria, paragraph 0113, 0114, search based on range)
As per claim 19, Ma teaches the filter specifies a density for the particular one of the columns, and wherein representing, in the test data set, only rows with entries for the particular one of the columns that match the filter comprises: representing, in the test data set, rows with null and non-null values with in accordance with the density. (paragraph 0253, optimizing compute units based on null values)

As per claim 20, Ma teaches An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising: (see Abstract)
obtaining, from a memory, a master data set and a query expression, wherein the master data set is representable in columns and rows, and wherein the columns define fields of the master data set and the rows define entries in the master data set; (paragraphs 0062, 0160, 0161, 0162, machine data related to events are stored in database tables that contain column and rows, event data stored in tables interpreted as master data sets, paragraphs 0277, 0280, 0281, data stored in columnar format and accessed through a row-based API, paragraph 0117, 0156, an indexer stores search data associated with query events)
applying the query expression to the master data set to generate a test data set from the master data set, wherein applying the query expression comprises, based on content of the query expression, generating the test data set to have one or more columns or one or more rows fewer than the master data set; (paragraphs 0230, 0249, 0251, query execution plans are generated based on query criteria associated with event data stored in tables to optimize query execution, generated execution plans interpreted as test data sets, and paragraphs 0268, 0269, the search query processed against split data chunks in a tabular format and compute units)
storing, in the memory, the test data set; (paragraphs 0256, 0299, generated execution plans are stored in memory as graphs)
applying a machine learning (ML) pipeline to the test data set, wherein the ML pipeline includes a build determination phase and an ML model building phase, wherein the build determination phase decides whether to invoke the ML model building phase based on characteristics of an input data set, wherein the ML model building phase generates an ML model from the input data set, (paragraphs 0065, 0242, 0257, 0258, 0277, machine learning is utilized to perform optimization and query plan generation, including generating an error log, interpreted as an indication of an error)
and wherein applying the ML pipeline results in either generation of a test ML model from the test data set or indication of an error in the test data set; (paragraphs 0065, 0242, 0257, 0258, 0277, machine learning is utilized to perform optimization and query plan generation, including generating an error log, interpreted as an indication of an error)
Ma does not explicitly indicate after applying the ML pipeline to the test data set, deleting the test data set from the memory.
Gold teaches after applying the ML pipeline to the test data set, deleting the test data set from the memory. (paragraphs 0075, 0110, garbage collection performed for data blocks, paragraphs 0136, 0195, analytics based on artificial intelligence and machine learning is utilized for training data and performing cleaning of data and testing of a smaller dataset, paragraphs 0260, 0267, 0268, machine learning pipelines can be utilized for data cleansing, that includes removing duplicate data and deleting unusable data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Ma’s system of performing distributed data processing for machine learning pipelines and search query optimization with Gold’s ability to perform data cleansing and garbage collection on data processed by machine learning pipelines. This gives the user the ability to free up system resources for better query processing performance. The motivation for doing so would be to improve reliability of operations performed in storage systems (paragraph 0058)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (US Patent 11,269,911 B1)
Chan (US Publication 2019/0228261 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168